Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors James River Coal Company: We consent to the incorporation by reference in the registration statements (Nos. 333-168628 and 333-172998) on Form S-3 and (Nos. 333-126860 and 333-161123) on Form S-8 of James River Coal Company of our reports dated March1, 2012, with respect to the consolidated balance sheets of James River Coal Company and subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of operations, changes in shareholders’ equity and comprehensive income (loss), and cash flows, for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of James River Coal Company. /s/KPMG LLP Richmond, Virginia March 1, 2012
